Citation Nr: 1746784	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 09-41 912	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Pension Center located at the Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Special Monthly Pension (SMP) on the basis of need for aid and attendance or housebound status.


ORDER

Prior to January 1, 2012, SMP based on the need for the aid and attendance of another or housebound status is denied.

Since January 1, 2012, subject to the requirements of 38 U.S.C.A. § 5503, 38 C.F.R. § 3.551(i), basic eligibility for SMP based on the need for the aid and attendance of another is granted.


FINDINGS OF FACT

1. Prior to January 1, 2012, the Veteran's combined disabilities did not result in the need for aid and attendance or rendered him housebound.

2. Since January 1, 2012, the Veteran has been a patient in a nursing home because of mental or physical incapacity.


CONCLUSIONS OF LAW

1. Prior to January 1, 2012, the criteria for SMP based on the need for aid and attendance or housebound status were not met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352, 4.3, 4.6, 4.10 (2016).

2. Since January 1, 2012, subject to the requirements of the eligibility criteria for SMP based on the need for aid and attendance or housebound status were met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352, 4.3, 4.6, 4.10 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from September 1971 to October 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the VA Pension Center located at the RO in Philadelphia, Pennsylvania.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in October 2010. Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request). 

In May 2015, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Board also denied an issue involving whether certain income was countable. The Board's decision with respect to that issue is final. See 38 C.F.R. § 20.1100 (2016). In addition, the Board remanded an earlier effective date claim for the grant of pension benefits for issuance of a Statement of the Case. The Veteran did not perfect the appeal following issuance of the Statement of the Case.

Special monthly pension is payable at a specified rate if a VA claimant is helpless or so nearly helpless that he requires the regular aid and attendance of another person. To establish a need for regular aid and attendance, the claimant must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance. 38 C.F.R. §§ 3.351(b)-(c), 3.352(a). 

The criteria for determining that a VA claimant is so helpless as to be in need of "regular aid and attendance" include: (1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but the veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Being "bedridden" will also be a proper basis for finding that a VA claimant is in need of regular aid and attendance. The term "bedridden" means a condition which, through its essential character, actually requires that the claimant remain in bed. However, the fact that someone has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure is not sufficient. 38 C.F.R. § 3.352(a).

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate. 38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2). 

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The current appeal arises from a claim received at the RO on March 17, 2008. The Veteran's nonservice-connected pension is based on a right hand disorder, rated at 20 percent, a right knee disorder rated at 10 percent, a right foot injury rated at 10 percent, and bilateral cataracts, rated at 0 percent.  

The report of a May 2008 VA Aid and Attendance Examination reveals the Veteran was seeking SMP based on a hand condition (multiple metacarpal fractures related to street fighting), residuals of a right index finger knife injury related to street fighting, residuals of right knee trauma, residuals of right foot trauma, vision impairment, and alcohol abuse. The Veteran arrived by car without an attendant. The examiner found that he was not hospitalized or permanently bedridden. He had impaired depth perception. He had full capacity to protect himself from the hazards of his daily environment. During an average day, the Veteran works on his motorcycle or car. He was observed with a normal posture and steady gait. With respect to the upper and lower extremities, he had no functional restrictions related to strength or coordination; he was capable of self-feeding, dressing, fastening clothing, bathing, shaving, and toileting. There was no deficit in weight bearing, balance, or propulsion. He had normal cervical spine mobility and lumbo-sacral spine mobility. He was capable of unlimited walking without the assistance of another person or mechanical aids. He was able to leave home daily as needed. 

A September 2008 VA Ophthalmology examination reveals the Veteran occasionally wears bifocals, but had never been diagnoses with an ophthalmic disease. Uncorrected distance visual acuity was 20/30 in the left, and 20/20 in the right. The diagnosis was refractive error due to presbyopia, and visually insignificant incipient cataracts. 

A December 2008 determination by the Social Security Administration noted impairments of the right hand, thoracic spine, right foot, and COPD. There were no visual limitations, manipulative limitations, or postural limitations. Also noted were a history of alcohol and drug abuse, as well as depression. 

An October 9, 2008, VA Primary Care Note reveals the Veteran did not need assistance with activities of daily life, he reported no decrease/loss of self-care skills within past month, no decrease/loss of mobility within past month, no and no difficulty in swallowing (Virtual VA record 04/27/2015). 

An October 10, 2009, Exercise Stress Test reveals complaint of shortness of breath. Testing was negative for ischemia and ejection fraction was adequate with exercise (Virtual VA record 04/27/2015). 

A May 7, 2011, VA Primary Care Note reveals the Veteran fell on ice and hurt his left hand. The assessment was contusion left hand and elbow with no fracture (Virtual VA record 01/25/2016).

A May 5, 2014, notice letter reveals the Veteran had been living in a nursing home since January 1, 2012, covered by Medicaid. The Veteran's benefits were reduced effective August 1, 2014.

The Board notes that the Veteran's admission to a nursing home satisfies the criteria for SMP based on aid and attendance. However, because his admission is paid by Medicaid, as found by the RO, there is an impediment to actual payment of any benefit over $90 per month. 

VA regulations provide that, effective November 5, 1990, and terminating on September 30, 2011, if a veteran having neither spouse nor child, or a surviving spouse having no child, is receiving Medicaid-covered nursing home care, no pension or death pension in excess of $90 per month shall be paid to or for the veteran or the surviving spouse for any period after the month in which the Medicaid payments begin. A veteran or surviving spouse is not liable for any pension paid in excess of the $90 per month by reason of VA's inability or failure to reduce payments, unless that inability or failure is the result of willful concealment by the veteran or surviving spouse of information necessary to make the reduction. 38 C.F.R. § 3.551(i); 38 U.S.C.A. § 5503.

Regarding the terminal date of September 30, 2011, although the regulation has never been amended to reflect any other date, the authorizing statute has been amended multiple times to extend the terminal date. The terminal date is currently September 30, 2027. 

The Board finds that the question of basic eligibility and the question of entitlement to payment are distinct. The Veteran has met the basic eligibility requirements since January 1, 2012. The Board makes no decision regarding the question of entitlement to payment above $90, as the Veteran did not appeal the May 2014 decision reducing his payment to that amount, and the question of basic eligibility is not intertwined with that matter. Accordingly, the Board finds that, subject to the provisions of 38 U.S.C.A. § 5503, 38 C.F.R. § 3.551(i), the basic eligibility requirements for entitlement to SMP based on the need for the aid and attendance of another person have been met. 

After a review of all of the evidence, the Board finds that a preponderance of the evidence is against the award of SMP based upon the need for regular aid and attendance of another person at any time prior to January 1, 2012. 

It is uncontested that, during the period on appeal, the Veteran did not meet the criteria of blindness, or near blindness, in both eyes. Additionally, he did not meet the criteria of confinement to a nursing home due to mental or physical incapacity prior to January 1, 2012. The Board also finds that he did not meet the criteria to establish a factual need for aid and attendance of another person, or that he was substantially confined to his house or immediate premises. The Veteran was examined several times over the period prior to January 1, 2012, and consistently showed that he was capable of living alone, capable of leaving his home, and capable of performing activities of daily life without assistance. Finally, the Board finds that the schedular criteria for statutory housebound status were not met prior to January 1, 2012, or at any other time. 

Accordingly, the Board concludes that, at no time prior to January 1, 2012, have the criteria for SMP based on the need for the aid and attendance of another or housebound status been met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States  

Department of Veterans Affairs


